—Judgment *830unanimously affirmed. Memorandum: The finding that defendant violated his probation is supported by legally sufficient evidence, i.e., the testimony of defendant’s wife. Defendant’s testimony to the contrary created an issue of credibility for County Court to resolve (see, People v Carter, 43 AD2d 655). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Kehoe, J. — Violation of Probation.) Present — Wisner, J. P., Pigott, Jr., Hurlbutt and Balio, JJ.